Citation Nr: 0417001	
Decision Date: 06/28/04    Archive Date: 07/13/04

DOCKET NO.  03-00 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Whether new and material evidence has been received which is 
sufficient to reopen a previously-denied claim of entitlement 
to service connection for bipolar disorder.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel




INTRODUCTION

The veteran served on active duty from July 1964 to July 1971 
and from August 1973 to June 1980.  The record also reflects 
subsequent service in Air Force Reserve and Air National 
Guard, ending in 1987.

This case comes to the Board of Veterans' Appeals (the Board) 
on appeal from a July 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois.

The veteran testified before the undersigned Veterans Law 
Judge at a videoconference hearing held in August 2003.  A 
transcript of that hearing has been associated with the 
claims folder.

For reasons which will be explained in detail below, the 
Board is reopening the veteran's claim.  Further development 
of the veteran's reopened claim will be addressed in the 
REMAND portion of this decision, as set forth below.  The 
reopened claim is remanded to the RO via the Appeals 
Management Center, in Washington, DC.  VA will notify the 
veteran if further action is required on his part.


FINDINGS OF FACT

1.  In a February 1992 rating decision, the RO denied service 
connection for bipolar disorder.

2.  The evidence submitted subsequent to the February 1992 
rating decision is new, in that it is not cumulative and was 
not previously considered.  The additionally submitted 
evidence is material, in that it bears directly and 
substantially on the issue on appeal.



CONCLUSION OF LAW

The February 1992 rating decision is final; new and material 
evidence has been submitted to reopen the claim of 
entitlement to service connection for bipolar disorder.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156(a), 
20.1103 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


The veteran seeks entitlement to service connection for 
bipolar disorder.  As a preliminary matter, the Board must 
determine whether new and material evidence has been received 
which is sufficient to reopen his previously-denied claim. 

For reasons expressed below, the Board has determined that 
the veteran's claim seeking entitlement to service connection 
for bipolar disorder is reopened on the basis of the receipt 
of new and material evidence.  The Board has further 
determined that additional evidentiary development is 
required before an informed decision on the merits of this 
claim may be rendered.

In the interest of clarity, the Board will initially review 
various laws, regulations and judicial precedent generally 
pertaining to veterans' claim as well as those governing the 
issue on appeal, namely whether new and material evidence has 
been submitted to reopen the previously denied claim of 
service connection for bipolar disorder.  The Board will then 
move on to an analysis of this issue.



The Veterans Claims Assistance Act of 2000

The Board has considered the provisions of the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (VCAA) [codified as amended at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107 (West 2002)].  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  See Dyment 
v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  The VCAA left 
intact the requirement that a veteran must first present new 
and material evidence in order to reopen a previously and 
finally denied claim under 38 U.S.C.A. § 5108 before the 
Board may determine whether the duty to assist is fulfilled 
and proceed to evaluate the merits of that claim.  The VCAA 
provides that "nothing in the VCAA shall be construed to 
require the Secretary to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured, as described in 38 U.S.C.A. § 5108."  38 
U.S.C.A. § 5103A(f) (West 2002).

The Board observes that regulations implementing the VCAA 
have been enacted. See 66 Fed. Reg. 45,630 (Aug. 29, 2001).  
The regulatory amendments became effective November 9, 2000, 
except for the amendment to 38 C.F.R. § 3.156(a), which 
became effective August 29, 2001.

Notice

When VA receives a substantially complete application for 
benefits, it has an obligation to notify the claimant of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103 (West 2002); 
38 C.F.R. § 3.159(b)(1) (2003).  This obligation applies to 
cases, such as this, in which a veteran seeks to reopen a 
previously finally denied claim.  See Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).

A review of the documents in the veteran's VA claims file 
reveals that the veteran was given notice of the provisions 
of the VCAA in letters dated in June 2001 and October 2001.  
He was provided with the proper forms for authorizing VA to 
obtain any private medical records and was informed that he 
could submit any such records himself.

Duty to assist

VA is generally obligated under the VCAA to make reasonable 
efforts to help the claimant obtain evidence necessary to 
substantiate the claim.  However, the duty to provide a 
medical examination and/or obtain a medical opinion in a 
claim for disability compensation benefits is not authorized 
in cases involving an attempt to reopen a finally decided 
claim unless new and material evidence is presented or 
secured.  See 38 C.F.R. § 3.159(c)(4)(iii) (2003).

In summary, the Board believes the provisions of the VCAA and 
its implementing regulations have been satisfied to the 
extent required to decide the claim at issue at this time.

The Board additionally observes that, notwithstanding the 
application of the VCAA, general due process considerations 
have been complied with by the RO.  See 38 C.F.R. § 3.103.  
The veteran has been accorded ample opportunity to present 
evidence and argument in connection with this appeal.  In 
addition, he appeared at a personal hearing before the 
undersigned Veterans Law Judge in August 2003, and a 
transcript has been added to the claims file.  No additional 
evidence or argument has been received since that time.  The 
case is therefore ready for review by the Board.



Relevant Law and Regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).

When certain chronic diseases, such as psychosis, become 
manifest to a degree of 10 percent within one year of a 
veteran's discharge from service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the veteran's period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2002).

Notwithstanding the lack of a diagnosis of a disability 
during service, service connection may still be granted if 
all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2003); 
Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Finality/new and material evidence

In general, rating decisions that are not timely appealed are 
final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 
20.1103 (2003).  Pursuant to 38 U.S.C.A. § 5108 (West 2002), 
a finally disallowed claim may be reopened when new and 
material evidence is presented or secured with respect to 
that claim.

As alluded to above, the definition of material evidence was 
revised in August 2001 to require that the newly submitted 
evidence relate to an unestablished fact necessary to 
substantiate the claim and present the reasonable possibility 
of substantiating the claim.  See 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) [codified at 38 C.F.R. § 3.156 (2003)].  This 
change in the law pertains only to claims filed on or after 
August 29, 2001.  Because the veteran's claim to reopen was 
initiated in March 2001, his claim will be adjudicated by 
applying the law previously in effect, described immediately 
below.

Pursuant to the regulation in effect prior to August 2001, 
new and material evidence is defined as evidence not 
previously submitted to agency decision-makers that bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to decide fairly the merits of the claim.  38 C.F.R. 
§ 3.156(a) (2001).  There must be new and material evidence 
as to each and every aspect of the claim which was lacking at 
the time of the last final denial in order for there to be 
new and material evidence to reopen the claim.  See Evans v. 
Brown, 9 Vet. App. 273 (1996).  However, in Hodge v. West, 
155 F.3d 1356, 1363 (Fed. Cir. 1998), the United States Court 
of Appeals for the Federal Circuit noted that new evidence 
could be sufficient to reopen a claim if it could contribute 
to a more complete picture of the circumstances surrounding 
the origin of a veteran's injury or disability, even where it 
would not be enough to convince the Board to grant a claim.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is presumed.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992).

Analysis

Background

The veteran filed an original claim seeking entitlement to 
service connection for bipolar disorder in November 1991.  In 
substance, he claimed his bipolar disorder began immediately 
after his involuntary discharge from the Air Force in June 
1980.  Evidence considered by the RO in connection with his 
original claim included the available service medical 
records, which contained no references to a psychiatric 
disorder; the report of a VA compensation examination 
conducted in January 1992, which noted a diagnosis of bipolar 
disorder; and the report of a Dr. S.F.A., M.D., dated in 
November 1991, which indicated that the veteran had been 
under that physician's care since December 1987 for major 
affective disorder (cyclic, bipolar type).

The RO denied his claim in a February 1992 rating decision on 
the basis that the bipolar disorder which was first 
identified in 1987 was to remote in time to service to be 
related thereto.  The veteran was informed of the RO's 
decision and of his appeal rights by letter dated March 20, 
1992.  He did not appeal.

Thereafter, no further action on the claim of entitlement to 
service connection for bipolar disorder was taken by or on 
behalf of the veteran until he filed his present claim in 
March 2001.

Finality of prior decision

In determining whether new and material evidence has been 
submitted, only evidence presented since the last final 
denial on any basis will be evaluated in the context of the 
entire record.  See Evans v. Brown, 9 Vet. App. 273, 283 
(1996).

In this case, the February 1992 RO rating decision represents 
the last prior final decision as to the veteran's claim 
seeking entitlement to service connection for bipolar 
disorder.  See 38 C.F.R. § 20.1103 [a determination on a 
claim by the agency of original jurisdiction of which the 
claimant is properly notified is final if an appeal is not 
perfected].  As described above, the veteran was notified of 
his right to appeal that decision, but he did not file a 
notice of disagreement within a year from the mailing of the 
March 20, 1992 notice letter.  See 38 C.F.R. § 20.302.  
Accordingly, the Board will evaluate evidence received since 
the February 1992 rating decision in order to determine 
whether such constitutes new and material evidence which is 
sufficient to reopen the previously-denied claim.

The "old" evidence

As noted above, the veteran's original claim for bipolar 
disorder was filed in November 1991, at which time he claimed 
he developed this disorder soon after his discharge in June 
1980.  In substance, he contended that he was discharged from 
the United States Air Force in reprisal for 
"whistleblowing" and that stresses associated with this 
situation caused his mental disorder.  

The service medical records reviewed by the RO in connection 
with that original claim did not describe any complaints or 
treatment for a mental disorder, to include bipolar disorder.  
The Board observes that the veteran's service medical records 
for his period of active service that ended in June 1980 did 
not contain a discharge examination report.  These records 
did, however, contain an Air National Guard periodic 
examination conducted in January 1983 which did not describe 
any complaints or treatment for a mental disorder.

Other medical evidence considered by the RO with the 
veteran's original claim consisted of the report of  a VA 
examination conducted in January 1992 and the report of Dr. 
A. dated in November 1991.  These reports indicated that the 
veteran had a current psychiatric disorder, diagnosed as 
bipolar disorder.  Neither report associated the bipolar 
disorder with the veteran's military service. 

On those facts, the RO in the February 1992 rating decision 
concluded, in essence, that a psychiatric disorder resulting 
in disability was not shown in service or within the 
presumptive one year period after service.

The additionally received evidence

The evidence associated with the record since the 1992 rating 
decision includes medical records from private health 
facilities corresponding to five psychiatric admissions for 
treatment of the veteran's bipolar disorder (specifically, in 
March 1986; December 1987; August 1991; August 2001; and, in 
March 2002).  With the exception of the 1986 report, the 
Board notes that these hospitalizations were under the care 
of the above-mentioned Dr. A.  The 1986 report indicated that 
the veteran became psychiatrically ill three years earlier, 
and that he "was under tremendous pressure since he was let 
go from the army [sic]" because "he discovered some 
irregularities and he reported to higher ups".  The 1987 
report included reference to the whistleblowing incident he 
claimed led to his discharge from the Air Force in 1980 and 
which he claimed was responsible for causing his mental 
disorder.  The other more recent reports document ongoing 
treatment for bipolar disorder.

The new evidence also includes a statement from the 
aforementioned Dr. A. dated April 3, 2001, which reflects 
this physician's opinion that the stressors that triggered 
his ongoing bipolar disorder "originated during his military 
service and involved whistle blowing/ethical resistance, 
reprisal by his superiors, termination of his military career 
and over 10 very stressful assignments in headquarters level 
finance."  For these reasons, Dr. A. concluded that he 
believed the veteran had a "service connected bipolar 
illness."

The new evidence also includes the report of VA compensation 
examination conducted in December 2001, which diagnosed the 
veteran with bipolar disorder, and an addendum report to the 
examination prepared in June 2002, which reflected the VA 
examiner's opinion that the veteran's current psychiatric 
disorder most likely pre-existed his military service and was 
not aggravated therein beyond its normal progression.

Additionally, the Board notes that the new evidence includes 
additional service personnel records relevant to his Air 
Force Reserves/Air National Guard service.  These records 
included a report dated in October 1987 from the Headquarters 
of the Air Reserve Personnel Center, which indicated that he 
was medically disqualified from further service effective 
September 14, 1987.

In hearing testimony of August 2003, the veteran described in 
considerable detail the events surrounding the whistleblowing 
incident and the trauma he experienced as a result due to 
reprisals by his superiors for this actions, which he 
believed triggered his bipolar disorder.

Discussion

With these facts for consideration, and for reasons expressed 
immediately below, the Board finds that new and material 
evidence is of record.

At the time of the 1992 decision, there was of record 
evidence that the veteran had a psychiatric disability.  The 
claim was denied, in essence, because there was no evidence 
of record suggesting that the veteran's psychiatric 
disability was related to his active duty military service.
 
The new evidence includes the medical nexus statement from 
Dr. A. dated in April 2001.  As described above, competent 
evidence relating the veteran's mental disorder to his 
service was not shown when the claim was previously denied by 
the RO in 1992.  This medical nexus opinion, in the Board's 
opinion, is new and material in that is so significant that 
it must be considered in order to decide fairly the merits of 
the claim.

The Board observes that the additional evidence also includes 
the unfavorable medical opinion prepared by the VA examiner 
in June 2002.  However, at this stage of its deliberations 
the Board does not weigh the evidence.  The new and material 
evidence standard does not require a claimant to prove his 
claim; rather, evidence is new and material if it "bears 
directly and substantially upon the specific matter under 
consideration, . . . and which by itself or in connection 
with evidence previously assembled is so significant that it 
must be considered in order to fairly decide the merits of 
the claim."  38 C.F.R. § 3.156(a) (2001).  In Hodge v. West, 
155 F.3d 1356, 1363 (Fed. Cir. 1998), the Federal Circuit 
noted that new evidence could be sufficient to reopen a claim 
if it could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disease, even where it would not be enough to convince the 
Board to grant a claim.  So it is in this case.

In short, because the newly-received evidence reflects Dr. 
A.'s medical opinion that the veteran's bipolar disorder 
originated from an event in service, this additional evidence 
is so significant that it must be considered on a de novo 
basis with all the other evidence in order to decide fairly 
the merits of this claim.  Accordingly, the Board concludes 
that new and material evidence has been received which is 
sufficient to reopen the veteran's claim of entitlement to 
service connection for bipolar disorder.  See 38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156.

Procedural concerns

The Board has reopened the veteran's claim and is considering 
moving forward to discuss the claim on its merits.  Before 
doing so, however, the Board must consider certain procedural 
concerns.

(i.) Standard of review

Once all the evidence has been brought together, the Board 
has the responsibility to evaluate the entire record on 
appeal on a de novo basis.  See 38 U.S.C.A. § 7104(a).  The 
standard of review changes at this juncture and is as 
follows.  When there is an approximate balance of the 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each issue shall be given to the claimant.  See 38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2003).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519 (1996).

In evaluating the evidence and rendering a decision on the 
merits, the Board is required to assess the credibility, and 
therefore the probative value, of proffered evidence in the 
context of the record as a whole.  See Madden v. Gober, 125 
F.3d 1477, 1481 (Fed. Cir. 1997).  In that connection, the 
Board observes that the Justus presumption of credibility 
does not apply after a claim has been reopened.  In addition, 
as noted above, although certain evidence may be sufficient 
to reopen the claim, it is not necessarily dispositive of the 
ultimate outcome of the case.  Hodge, supra.  All evidence 
must be evaluated in arriving at a decision on the merits.  
See 38 U.S.C.A. § 7104(a) (West 2002).



(ii.) VA's statutory duty to assist

As discussed above, the statutory duty to assist also comes 
into play at this juncture.
See 38 U.S.C.A. § 5103A (West 2002).

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  For reasons set forth below in the 
REMAND section of this decision, the Board believes that 
further evidentiary development of this claim is now in 
order.


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for bipolar disorder is 
reopened.  To that extent only, the appeal is allowed.


REMAND

As alluded to above, the Board finds that additional 
development is necessary in light of VA's duty to assist 
obligations under the VCAA.

Additional service department records

The veteran claims he was in effect involuntary discharged.  
There is newly-obtained evidence in the form of letters 
prepared on the veteran's behalf by several military and 
civilian Defense Department officials in 1980 and 1981 
pertaining to a matter he apparently raised before the Air 
Force Board of Corrections of Military Records, which 
suggests that he may have challenged his discharge in June 
1980 in some official manner.  Personnel records 
corresponding to the veteran's active service which ended in 
June 1980 are not of record.  The Board believes that such 
documentation may shed light on the veteran's mental state at 
the time of his discharge, as well as the incidents which he 
has described as being stressful to him.

As noted above, the service records obtained by the RO from 
the National Personnel Records Center (NPRC) in connection 
with the veteran's original claim filed in 1991 did not 
contain a discharge examination from his active duty service 
which ended in June 1980.  There also is the document 
mentioned above which indicated that the veteran was found 
medically disqualified for further service in the Air Force 
Reserve effective September 1987.  This at least suggests 
that medical board proceedings may have taken place in 
connection with that decision.  

In view of the foregoing, it appears that additional service 
department records may exist, to include personnel and 
medical records from his active duty in the Air Force between 
July 1964 and June 1980 as well for his additional service in 
the Air Force Reserve and Air National Guard through 
September 1987.  Accordingly, the Board believes further 
development is in order to obtain any additional service 
records.  See Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999) 
[VA's efforts to obtain service department records shall 
continue until the records are obtained or unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile].

Additional private medical records

The Board notes that the private hospital reports discussed 
above make reference to additional psychiatric treatment.  
Specifically, a report dated in 1986 indicated that the 
veteran had initially seen a Dr. H. in Aurora, Illinois for 
paranoid behavior, which did not improve after three years of 
treatment.  This is suggestive of treatment for mental 
illness dating back to approximately 1983.  With the 
veteran's cooperation, further development action should be 
taken to obtain any additional available medical records.



Social Security Administration records

The record indicates that the veteran has been receiving 
monthly benefits from the Social Security Administration 
(SSA) since approximately 1988.  He has stated that he was 
awarded SSA disability benefits on account of his bipolar 
disorder.  On remand, records pertaining to an award of 
disability benefits from the SSA should be obtained.  See 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992) [VA's 
statutory duty to assist includes obtaining records from SSA 
and giving appropriate consideration and weight to such 
evidence in determining whether to award or deny VA 
disability compensation benefits].

Medical opinion

As alluded to by the Board above, there are several areas 
which remain unclear.  For example, although the veteran 
contends, in effect, that he was hounded out of the Air Force 
because of whistleblowing, the record also shows that he 
served in the Air Force reserve for a number of years after 
he left active duty.  Moreover, although the veteran has 
testified as to the strain he was under in connection with 
the whistleblowing episode and his leaving military service, 
it appears that he did not seek medical treatment for 
psychiatric problems for several years after he left service.  
In addition, there is the matter of the conflicting medical 
opinions described above.  The Board believes that it is 
possible that some of these questions may be resolved through 
a review of the veteran's file by a psychiatrist.

Accordingly, this case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

1.  VBA should contact the veteran in 
order to ascertain whether any additional 
medical evidence exists which pertains to 
the issue here under consideration, 
service connection for bipolar disorder.  
Any such evidence so identified should be 
obtained and associated with the 
veteran's VA claims folder.

2.  VBA should send a follow-up inquiry 
to the NPRC in St. Louis, Missouri for 
the purpose of requesting copies of any 
additional service personnel and medical 
records corresponding to the veteran's 
periods of active duty in the United 
States Air Force between July 1964 and 
June 1980, as well as his additional 
service in the Air Force Reserve/Air 
National Guard through 1987.  The NPRC 
should be requested to proceed with all 
reasonable alternative source searches 
that may be indicated by this request.  
Efforts to obtain these records should be 
documented, and any records received in 
response to this request should be 
associated with the veteran's VA claims 
folder.

3.  VBA should contact the SSA for the 
purpose of clarifying whether the veteran 
is receiving disability benefits from 
that agency, and if so, requesting any 
relevant records from that agency that 
pertain to such an award.

4.  The veteran's VA claims folder should 
be reviewed by a psychiatrist, which 
should respond to the following 
questions:

(1)  When was the veteran's bipolar 
disorder first manifested to a 
compensable degree?

(2)  Notwithstanding the answer to (1), 
is it at least as likely as not that the 
veteran bipolar disorder was caused by 
his active duty military service or any 
incident thereof?

If a psychological testing and/or 
psychiatric examination of the veteran is 
deemed to be necessary by the examiner, 
such should be accomplished.

5.  Thereafter, VBA must readjudicate the 
issue of the veteran's entitlement to 
service connection for bipolar disorder.  
The claim must be readjudicated on a de 
novo basis, since it has been reopened on 
the basis of new and material evidence.  
If the benefit sought on appeal remains 
denied, the veteran should be furnished a 
supplemental statement of the case and 
provided appropriate opportunity to 
respond.

Thereafter, the case should be returned to the Board, if 
otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



